 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    KRISTA RICCI,                                  No. 2:17-cv-02673-MCE-EFB
12                      Plaintiff,
13           v.                                      ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Presently before the Court is Defendants’ Motion to Dismiss (ECF No. 19), which

18   is premised in part on the argument that this Court should abstain from hearing this case

19   because a challenge to the underlying custody proceedings remains pending before

20   California’s Third District Court of Appeal. Based on this Court’s review of the docket in

21   that case, it appears those proceedings have terminated. Accordingly, not later than

22   twenty (20) days following the date this Order is electronically filed, the parties are

23   directed to file simultaneous briefing, not to exceed ten (10) pages per side, on how the

24   termination of those proceedings impacts the case before this Court.

25          IT IS SO ORDERED.

26   Dated: December 30, 2018

27
28
                                                    1
